PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,521
Filing Date: 14 Nov 2018
Appellant(s): Boggio et al.



__________________
Andrew T. Spence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2006/0126608A1 (Pereira et al.) in view of Published Application US2017/0166328A1 (Ethington et al.).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2006/0126608A1 (Pereira et al.) in view of Published Application US2017/0166328A1 (Ethington et al.) further in view of Published Application US2017/0286854A1 (Ardis et al.).
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2006/0126608A1 (Pereira et al.) in view of Published Application US2017/0166328A1 (Ethington et al.) further in view of Published Application US2017/0352204A1 (Huet et al.).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention.

(2) Response to Argument
	Appellant’s arguments regarding the rejections under 35 U.S.C. § 103 are presented on p. 8-12 of the Appeal Brief filed 11/04/2020 and have been fully considered.

On p. 8-9, Appellant argues that the primary reference Pereira et al. does not teach or suggest the limitation “deploy a similarity detection model to determine similarities between the flight data for the flight and a training set of flight data for previous flights of the aircraft,” because actual flight data in Pereira et al. is being compared against a simulated outcome, rather than “a training set of flight data for previous flights of the aircraft.” However, the simulated outcome in Pereira et al. was not mapped to the training set of flight data. As stated in the Final Rejection (see p. 9), Pereira et al. recites in [0049] that test stimuli for scenarios are retrieved from archived system database 105, and as demonstrated in Figure 4 and [0047], test cases and scenarios are archived in step 281 after a flight test occurs in step 271. The test case and failure scenarios in Pereira et al. therefore correspond to the claimed “training set of flight data for previous flights of the aircraft,” rather than the simulated outcomes. This data is used to produce the test stimuli subsystem outcomes which are compared against the actual flight data. Although the data mapped to the “training set of flight data for previous flights of the aircraft” in Pereira et al. is not directly compared against the actual flight data, the term “similarity” is defined as the quality or state of being “similar,” which is defined by Meriam-Webster as “having characteristics in common” or “alike in substance or essentials.” The broadest reasonable interpretation of the claim does not 

On p. 9, Appellant argues that the finding of Ethington et al. to teach the limitation “the flight data for the previous flights assigned to conditions of the aircraft that are independent variables of a classification model built to predict a state of the aircraft for the subsequent flight” is in error, because the indication of categories in Ethington et al. is an output of a classifier, and it is well known that an output of a classifier is a dependent variable, rather than an independent variable. However, it is noted that Appellant’s specification does not provide an explicit definition of the term “independent variables” and does not contrast the term against “dependent variables.” Therefore the broadest reasonable interpretation of “independent variables” in the claim is understood to be variables that are independent in any manner, independent defined as “not requiring or relying on something else” by Merriam-Webster, which would encompass the variables merely being independent entities in a computer program or independent from each other, for example.
Additionally, even if the term “independent variables” is interpreted as being an input variable, the determination that Ethington et al. teaches the limitation would not be a factual error. The claim recites that the similarities that are determined by the similarity detection model are the values of the independent variables, and “the conditions of the aircraft that are independent variables of a classification model.” In other words, as recited in the claim, the “similarities” are an input relative to the classification model, but are also outputs from the similarity detection model, and thus the 

On p. 10. Appellant argues that the rationale for the combination of references is deficient, because the claimed apparatus requires two models, and the combination of Pereira et al. and Ethington et al. would require outputs of the performance simulator of Pereira et al. to be input to the classification model in Ethington, which would be redundant as the classification model of Ethington et al. outputs something similar. However, this is not how the combination of references was taught in the rejection. As stated on p. 10-11 of the Final Rejection, the use of the classification module in Ethington et al. is taught to be analogous to the similarity detection model in the claim, and the use of the aggregation module in Ethington et al. is taught to read on the deployment of the classification model in the claim. The combination of references as stated on p. 11 of the Final Rejection is a combination wherein step 390 of Pereira et al. is modified to include the “classification model” in Ethington et al., which is mapped to the aggregation module. The combination is therefore such that the outputs of the “similarity detection model” from step 390 of Pereira et al. (scenarios of failure) are input to the 

	On p. 11, Appellant argues that the finding of claims 3, 10, and 17 as being unpatentable is in error, because the predicting the producing of the predicted state occurs for can-not-duplicate (CND) incidences of Pereira et al. which are processed in Figure 6. However, the recitation of “the fault” in Claims 3, 10, and 17 derives antecedent basis in the Independent Claims, and as recited in the rejection of the Independent Claims (see e.g. p. 9 of the Final Rejection), the monitoring of reporting a fault is mapped to detecting an LRC fault in Pereira et al., the LRC fault being a specific type of fault that reads on the more broad claim language of “a fault.” Therefore, the prior art is determined to read on the claims, as the process of Figure 5 of Pereira et al. is used to process LRC faults and therefore the process of Figure 6 (including producing the predicted state in step 390) only occurs when the aircraft did not report the fault, particularly, for example, in a scenario wherein a single line replaceable component (LRC) is diagnosed, such that the outcome is either (1) that a fault is reported, which is diagnosed in the process of Figure 5, or (2) a no-fault-found or can-not-duplicate occurs (both of which are cases wherein no LRC fault is reported), which is diagnosed by the process in Figure 6 wherein the producing of the predicted state occurs.


Respectfully submitted,
/P.A./Examiner, Art Unit 3669                               
                                                                                                                                                                         
Conferees:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669 

/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.